Citation Nr: 9930726	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-42 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to February 
1984, and from January 1985 to December 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim on 
appeal.  This case was remanded in February 1997 and has been 
returned to the Board.


FINDINGS OF FACT

1.  The veteran sustained a bilateral knee strain in 1985 
while on active duty; subsequent separation and reserve 
clinical evaluations of his knees in 1987 and 1988 were 
normal.

2.  The veteran sustained post-service right knee injuries in 
April and August 1992; his current right knee disability did 
not begin during service or is not causally linked to any 
incident of active duty.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed that he injured his knees during a 
parachute jump in 1985.  During his August 1994 personal 
hearing, the veteran stated that he is only claiming 
entitlement to service connection for a right knee disorder.  
In addition, the Board notes that the current medical 
evidence indicates only a right knee disorder.  The Board 
shall therefore address only the issue of entitlement to 
service connection for a right knee disorder.  

While the veteran has not claimed that any knee injury 
occurred in his first period of service, this case was 
remanded in February 1997, in part to attempt to obtain 
records from his first period of service.  In May 1997, the 
National Personnel Records Center notified VA that these 
records were not on file.  In such a case, the VA's duty to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit of the doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).

Service medical records from the veteran's second period of 
service indicate that in May 1985, the veteran sought 
treatment for pain in both knees following a parachute jump.  
The assessment was bilateral strain.  The records contain no 
indication of additional treatment, and the veteran's 
separation examination report noted that his lower 
extremities were normal.  Service medical records from May 
1988, from the veteran's period of reserve duty, similarly 
indicated that his lower extremities were normal, and the 
veteran denied a history of lameness, bone, joint, or other 
deformity, or "trick" or locked knee.  

Private treatment records from Ramon Matawaran, M.D., from 
April to August 1992, noted that the veteran suffered an 
injury to his right knee playing basketball and was treated 
with arthroscopy.  In August 1992, a month after the surgery 
he complained of recently being kicked in the knee.  The 
veteran submitted correspondence from a private physician, 
Sheldon L. Cohn, M.D., dated in August 1992, who summarized 
the veteran's treatment.  Dr. Cohn noted the veteran's 
history of incurring an injury in 1985, with an exacerbation 
of the injury while playing basketball.  Dr. Cohn stated that 
the veteran had chondral lesions of the patella and the 
medial femoral condyle, and that "it is reasonable that this 
injury is directly related to your injury while parachuting 
while in service."

At his August 1994 personal hearing, the veteran testified 
that he injured his knees in service during a parachute jump, 
and that the treatment he received in service was largely 
undocumented as, for the most part, he was just given anti-
inflammatory pain killers.  He stated further that he was 
currently only claiming service connection for his right 
knee.  He testified that a year or so after separation from 
service, he sought treatment from Dr. Vargus, for "a year or 
one and a half years at most" and later on, from Dr. 
Matawaran.  

This case was remanded for additional development in February 
1997.  The veteran was requested to provide Dr. Vargus' 
address and to sign a release form in order that VA might 
obtain the veteran's post-service treatment records from Dr. 
Vargus.  The veteran did not respond to VA's request.  In 
addition, the veteran was scheduled for a VA examination.  
The examiner was requested to examine the veteran's knee and 
review the claims folder, and to provide an opinion on 
whether it is as likely as not the veteran's in-service 
bilateral knee strain is causally linked to any current knee 
disability.  The veteran did not attend the scheduled 
examination.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991), based on Dr. Cohn's opinion that his 
current knee disorder is related to his service injury.  See 
Murphy v. Derwinski 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.
Following a review of all the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a right knee disorder.  The 
service medical records do not indicate that the veteran 
suffered a chronic condition in service.  Instead, they 
indicate only an acute injury, with no residuals noted either 
during the veteran's separation examination or during his 
physical examination for his period of reserve duty in May 
1988.  Indeed, after the initial injury in May 1985, there is 
no indication of any knee problem until 1992, when the 
veteran suffered a basketball injury and was later kicked in 
the knees.  While the veteran maintains that he received 
treatment for his knees from Dr. Vargus shortly after 
service, the record contains no evidence of such treatment 
and the veteran did not respond to the RO's request for a 
release of Dr. Vargus's records.  

The Board notes that Dr. Cohn opined that the veteran's right 
knee chondral lesions are related to his in-service injury 
during a parachute jump.  Dr. Cohn, however, did not provide 
a rationale for his opinion, nor did he cite any clinical 
findings in the record to support his opinion.  In fact, it 
is apparent that Dr. Cohn did not review the veteran's 
service medical records, including the normal findings from 
the October 1987 and May 1988 physical examinations 
administered by the Service Department.  Thus, the doctor had 
no access to relevant historical clinical findings in the 
record upon which to base his opinion.  The Board must 
therefore conclude that Dr. Cohn's opinion was based solely 
on a history reported by the veteran years after his 
inservice injury and after he had sustained post-service knee 
trauma. 

The veteran was provided the opportunity to have the etiology 
of his current right knee disorder determined by a VA 
examiner.  The examiner would have had the veteran's service 
medical records available for review and would have been able 
to explain the relationship, if any, between the veteran's 
service injury and his current disorder.  The veteran, 
however, failed to appear for the scheduled examination.  The 
Board notes that although the VA has a duty to assist the 
veteran, this duty is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, under 
38 C.F.R. § 3.326(a) (1999), individuals are required to 
report for any scheduled examination.  Because the veteran 
did not fulfill his duty to attend the scheduled VA 
examination, the Board is obligated to analyze the veteran's 
claim on the evidence currently associated with the claims 
file, in accordance with 38 C.F.R. § 3.655(b).  

The Board has considered the veteran's testimony provided 
during an RO hearing to the effect that he had made 
approximately 130 parachute jumps during service, resulting 
in repeated trauma to his knees.  However, the service 
medical records reflect only one injury that required 
treatment, and the diagnosis at that time (1985) was a knee 
strain.  As noted above, subsequent clinical evaluations of 
the veteran's knees in 1987 and 1988 were normal and the 
current right knee diagnoses were recorded only after post-
service knee injuries in 1992.  Because the service medical 
records indicated only an acute injury that resolved without 
residuals, with a complete absence of post-service clinical 
findings until a basketball injury seven years after 
separation, despite physical examinations in October 1987 and 
May 1988, and because Dr. Cohn based his opinion on history 
provided by the veteran and not upon a review of all of the 
relevant medical evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection.  The claim is therefore denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a right knee disability is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

 

